Pfeifer, J.,
concurring in part and dissénting in part. I would deny all of relator’s requests for extraordinary relief. While I voted to grant relator’s initial request for relief in State ex rel. Papp v. Norton (1993), 66 Ohio St.3d 162, 610 N.E.2d 979, I refuse to be a part of petitioner’s apparent plan to second-guess every action taken by the trial judge in petitioner’s divorce proceeding.
I would also direct the trial court to award reasonable attorney fees to Richard Papp for any costs incurred as a result of preparing for this action before our court.